Title: From Benjamin Franklin to Edmund Burke, 15 May 1775
From: Franklin, Benjamin
To: Burke, Edmund


The background of this letter was conversations between the two men during Franklin’s last months in London. Burke’s record of their final meeting, even though not committed to paper until years later, is revealing enough to be worth extensive quotation. “As far as a man, so locked up as Dr. Franklin, could be expected to communicate his ideas, I believe he opened them to Mr. Burke. It was, I think, the very day before he set out for America, that a very long conversation passed between them, and with a greater air of openness on the Doctor’s side, than Mr. Burke had observed in him before. In this discourse Dr. Franklin lamented, and with apparent sincerity, the separation which he feared was inevitable between Great Britain and her colonies. He certainly spoke of it as an event which gave him the greatest concern. America, he said, would never again see such happy days as she had passed under the protection of England. He observed, that ours was the only instance of a great empire, in which the most distant parts and members had been as well governed as the metropolis and its vicinage: But that the Americans were going to lose the means which secured to them this rare and precious advantage. The question with them was not whether they were to remain as they had been before the troubles, for better, he allowed they could not hope to be; but whether they were to give up so happy a situation without a struggle? Mr. Burke had several other conversations with him about that time, in none of which, soured and exasperated as his mind certainly was, did he discover any other wish in favour of America than for a security to its ancient condition.”
Burke apparently did not answer this letter. The war obliged him to break off the correspondence, to his great regret, and he did not renew it until what he regarded as an emergency gave him reason to in 1781.
 
Dear Sir,
Philada. May 15. 75
You will see by the Papers that Gen. Gage call’d his Assembly to propose Lord North’s pacific Plan, but before they could meet drew the Sword, and began the War. His Troops made a most vigorous Retreat, 20 Miles in 3 Hours, scarce to be parallell’d in History: the feeble Americans, who pelted them all the Way, could scarce keep up with them.
All People here feel themselves much oblig’d by your Endeavours to serve them. I hear your propos’d Resolves were negativ’d by a great Majority; which was denying the most notorious Truths; and a kind of national Lying, of which they may be convicted by their own Records.
The Congress is met here, pretty full. I had not been here a Day before I was return’d a Member. We din’d together on Saturday, when your Health was among the foremost. With the sincerest Esteem, I am ever Dear Sir, Your most obedient humble Servant
B Franklin
Edm. Burke Esqr.
 
Addressed: To / Edmund Burke Esqr / [illegible] Street / London / Beaconsfiel / Bucks
Endorsed: Franklin Philada. May 15 1775
